Citation Nr: 1828511	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  12-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 26, 2008.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to September 26, 2008.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (Agency of Original Jurisdiction (AOJ)).

As addressed below, the issue of entitlement to a rating in excess of 30 percent for PTSD prior to September 26, 2008 is listed on the title page for procedural purposes only.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

PTSD

In pertinent part, the August 2010 AOJ rating decision awarded a 70 percent increased rating for the Veteran's PTSD as of, but not prior to, September 26, 2008.  The rating decision also granted entitlement to TDIU effective September 26, 2008.  The Veteran filed a notice of disagreement (NOD) with this rating decision in September 2010.  In the NOD, the Veteran expressed disagreement with the effective date of award assigned, but indicated that he wished to withdraw an appeal for a rating greater than 70 percent for PTSD.  The RO determined that the correspondence did not express dissatisfaction or disagreement with the effective date of the 70 percent rating for PTSD and considered the correspondence only as disagreement with the effective date of the TDIU award.

In an April 2018 brief, the Veteran's representative clarified that the September 2010 NOD should also apply to the effective date of the award of the 70 percent rating for PTSD.  The representative noted that the NOD emphasizes evidence pertaining to the Veteran's PTSD symptomatology for the period prior to September 26, 2008; and therefore, the Veteran continues to seek entitlement to a rating in excess of 30 percent for PTSD prior to that date.  The Board has read the Veteran's September 2010 NOD broadly, and finds that it adequately expresses disagreement with the effective date of the 70 percent rating for PTSD.  See 38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50, 54-55 (2000).  Therefore, the Veteran timely appealed this matter, and appellate review is appropriate.  38 C.F.R. § 20.302(a).  The Veteran has not been provided a statement of the case (SOC) as required by law.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is remanded for issuance of an SOC.

TDIU

The claim for entitlement to TDIU prior to September 26, 2008 is inextricably intertwined with the Veteran's pending claim for a rating in excess of 30 percent for PTSD prior to September 26, 2008.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC pertaining to the issue of a rating in excess of 30 percent for PTSD prior to September 26, 2008.  If the decision remains unfavorable to the Veteran, he and his representative should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  They must be informed of the period allowed for perfecting a timely appeal.

2.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the issues.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

